     Case
      Case1:18-cr-00427-PGG
           1:18-cr-00427-PGG Document
                              Document155-1 Filed04/15/21
                                       157 Filed  04/13/21 Page
                                                            Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------X
UNITED STATES OF AMERICA      :


              - v -               :
                                         18 Cr. 427 (PGG)
DOMINIC AIELLO,                   :
                                  :
               Defendant.
-----------------------------X


     Upon the application of the above-captioned defendant,

DOMINIC AIELLO, by and through his attorney, Robert M.

Baum, Esq. of the Federal Defenders of New York;


     IT IS ORDERED that the Bureau of Prisons permit DOMINIC

AIELLO, Federal Register Number 85487-054, to take his prescribed

medications as set forth in the attachment to this Order, as

Exhibit A, to ensure that his serious medical conditions are

adequately treated and also allow Mr. Aiello the use of a CPAP

machine to sleep with to address serious sleep apnea.




                                         SO ORDERED:


                                         ________________________
                                         HONORABLE PAUL G. GARDEPHE
                                         United States District Judge



Dated:    April 15, 2021
          New York, New York
      Case
       Case1:18-cr-00427-PGG
            1:18-cr-00427-PGG Document
                               Document155-1
                                        157 Filed
                                             Filed04/15/21
                                                   04/13/21 Page
                                                             Page22ofof22




                        EXHIBIT A



(1)   Metropolol        50 mg 2x per day

(2)   Corlanor          5 mg 2x per day

(3)   Protonix          40 mg 1x per day

(4)   Singular          10 mg 1x per day

(5)   Clonazepam        1 mg 2x per day

(6)   Topamax           100 mg 2x per day

(7)   Wellbutrin        150 mg 1x per day

(8)   Lipitor           80 mg 1x per day

(9)   vitamin D

(10) Albuterol inhaler

(11) Eliquis            5 mg 2x per day

(12) Naproxen           500 mg

(13) CPAP Machine for sleep apnea
